H. RANDOLPH GUGGENHEIMER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Guggenheimer v. CommissionerDocket No. 27068.United States Board of Tax Appeals15 B.T.A. 1406; 1929 BTA LEXIS 2669; April 12, 1929, Promulgated 1929 BTA LEXIS 2669">*2669  For failure to adduce sufficient evidence of errors on the part of the respondent as alleged, his findings are approved.  H. Randolph Guggenheimer, Esq., pro se.  Eugene Meacham, Esq., for the respondent.  MORRIS15 B.T.A. 1406">*1406  This proceeding is for the redetermination of deficiencies in income tax of $507.11, $954.93, and $407.32 for the years 1922, 1923, and 1924, respectively.  The respondent is alleged to have erred: (a) In the disallowance of deductions of $1,800, $3,000, and $3,000 in 1922, 1923, and 1924, respectively, representing items of entertaining expenses; (b) In the disallowance of deductions of $1,703.92 and $3,343.68 for the years 1922 and 1923, representing club bills and dues; (c) In the disallowance of certain automobile expenses in 1924 alleged to have been incurred in the petitioner's business; (d) In the disallowance of a deduction of $260.58, an arithmetical error under "other deductions" in 1923; 15 B.T.A. 1406">*1407  (e) Disallowance of 12 1/2 per cent rate on securities held for investment over two years; and (f) His action in increasing income for 1924 by $100 because of an alleged arithmetical error.  FINDINGS OF FACT. 1929 BTA LEXIS 2669">*2670  The petitioner is an individual and is engaged in the practice of the law.  During 1922, 1923, and 1924 the petitioner kept a memorandum record of all of his expenditures.  In 1922 his cash expenditures amounted to $5,929.  In computing his net income for that year he estimated that he had expended about $35 a week for entertaining, the cost of one trip to the theater and one dinner each week, during that year, and he claimed a deduction of $1,800, all of which the respondent disallowed.  He also deducted $1,703 for club expenses in that year.  In 1923 the petitioner expended cash to the extent of $7,510 and in computing his net income he claimed an estimated deduction of $60 a week for entertainment expenses, arriving at his deduction by the same processes employed with respect to 1922, all of which amount the respondent disallowed.  His deduction for club expenses in 1923 was $3,343.68.  In 1924 the petitioner expended $5,569 and in computing his net income for that year he claimed a deduction of $3,000 on account of entertainment expenses, all of which the respondent disallowed.  The petitioner claimed a deduction on account of automobile expenses, of which amount the1929 BTA LEXIS 2669">*2671  respondent allowed one-half.  In computing his net income for 1923 the petitioner claimed a deduction of $260.58 under the head of "other deductions," representing miscellaneous items which he did not set forth specifically in his return.  That amount was disallowed by the respondent.  OPINION.  MORRIS: Beyond a mere recital of some of the deductions claimed, how they were arrived at, and the action of the respondent with respect thereto, we have no other facts of record from which we may prepare findings of fact or attempt to reach a decision with respect to the issues raised.  While it is true that the petitioner offered his books of memoranda in evidence, from which he appears to have compiled his income for the years in question, we are unable to decipher the writing therein in some instances, and even if we could, there are not sufficient details therein to aid in the determination of the questions in issue.  We are, therefore, compelled to conclude that the evidence is wholly insufficient to overcome the prima facie15 B.T.A. 1406">*1408  correctness of the respondent's findings in any of the particulars urged by the petitioner.  Judgment will be entered for the respondent.1929 BTA LEXIS 2669">*2672